DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an application filed on 03/03/2020.
Claims 1-8 are pending for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C.103 as being unpatentable over Bolyard et al. (US Pub No. 2011/0218385 A1 and Bolyard hereinafter) in view of applicant admitted prior art Suzuki et al. (JP2017046469 A and Suzuki hereinafter -machine translation attached).

As to claim 1, Bolyard in his teachings as shown in Fig.1-14 discloses a medical pump 14 and control and power source module 12 that is configured as a generic controller capable of controlling multiple types of pumps that include multiple types of motors employed in implantable pumps of VADs that will be able to be driven using a 3-phase bridge incorporated into control and power source module 12. The electronics of control and power source module 12 that can be designed to drive and provide sensorless speed or torque control of virtually any permanent magnet motor and many control algorithms that can be used (See [0109]). Furthermore, it is also thought that pump 14 may include any number of types of three-phase direct current (DC) or alternating current (AC) motors that are controlled by first processor 130 based on parameters including, e.g., motor speed (RPM) and power range (nominal, high, max power in Watts), retrieved from memory 134. In one example, first processor 130 measures voltage levels going to the phases of the motor of pump 14 and the current that is returning on these phases. First processor 130 may use this voltage and current information from pump 14, as well as characteristics of the pump, e.g. winding resistance and inductance to estimate the speed and the torque of the pump (See [0107]- [0108]). In addition, it is also thought that the first processor 130 of control and power source module 12 discovers the kind of motor that drives pump 14 to provide a plug-and-play type interface that allows control and power source module 12 to adapt control parameters of pump 14 to the particular type of motor driving the pump. In some examples, each motor type may be assigned a unique identifier and first processor 130 may query pump 14 for this identifier. First processor 130 may then retrieve a set of motor parameters associated with identifier from memory 134 (See also [0110]), Although it discloses a DC voltage or an AC voltage by applying DC voltage or AC voltage to one of 3 phase coils of a motor to be driven thereby detecting a current value between the 2 phase coils and a motor to be driven using a unique identifier assigned to the motor as shown above, it doesn’t explicitly disclose: 
 a motor of an object to be driven is identified by determining whether or not
the detected current value is equal to or more than a threshold value set in advance,
Nonethless, Suzuki in his teachings as shown in Fig.1-8 discloses a motor control section 70 (controller) and a motor identifying method where a coil (coil U)
of a three-phase-circuit brushless motor 100 in which a voltage is applied to a coil of any 2 of the coil V and the coil W to detect a current value between the 2 phase coils (see S1, [0031]). A configuration in which a motor of an object to be driven is identified by determining whether the detected current value is equal to or more than a threshold value set in advance or less than a threshold value (see S2, [0032] and at least Fig. 6).
	Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective date of the instant application for to a motor of an object to be driven is identified by determining whether or not the detected current value is equal to or more than a threshold value set in advance as thought by Suzuki within the teachings of Bolyard in order to determine the current flow into a coil by switching energization patterns (See [0032]).
As to Claim 2, Bolyard in view of Suzuki disclose the method of identifying a motor of a medical pump according to claim 1, wherein detection of the current value is intermittently performed plural times within a predetermined time, and the motor which is the object to be driven is identified by determining whether all measured current values are more than the threshold value or equal to or less than the threshold value (Suzuki: See [0031]-[0032]).
As to Claim 3, Bolyard in view of Suzuki disclose the method of identifying a motor of a medical pump according to claim 1, wherein the threshold value is set by taking into account irregularities of a current value attributed to an influence of a coil impedance which is an object to be measured or a surface temperature of the motor during driving (Suzuki: See [0025]- [0027]). 
As to Claim 4, Bolyard in view of Suzuki disclose the method of identifying a motor of a medical pump according to claim 1, wherein a control parameter which matches the motor which is identified among a plurality of the control parameters is selected (See [0110]).
As to Claim 5, Bolyard in view of Suzuki disclose a method of driving a motor of a medical pump comprising the steps of:
identifying the motor which is an object to be driven by the method of identifying a motor of a medical pump according to claim 1; selecting a control parameter which matches the identified motor; performing magnetic pole alignment between a rotor and a stator by applying a voltage to the motor for a predetermined time; constantly increasing a rotational speed of the motor by applying a motor start pulse to the motor for a predetermined time; and driving the motor at a rotational speed of a steady-state driving of the medical pump, wherein the steps are autonomously switched in accordance with a sequence programed in the controller (the motor control unit 70 determines the power supply to the 3 phase DC brushless motor 100 by the PWM control, the rotation direction, the presence/ absence of the brake, the excitation, and the like, and selects the energization pattern to the 3 phase DC brushless motor 100 in accordance with the determined rotation direction or the like. The switching circuit 140 includes 6 FETs electrically connected to the coils of the stator 110. These FETs are turned on and off on the basis of an energization pattern determined by a motor control part 70. Thus, the direction of current flowing in the coils of the stator 110 changes in order, and the magnetic field generated by each coil is switched in turn. As a result, the rotor 120 rotates. One end of each of U-phase coil U, V-phase coil V, and W-phase coil W connected to switching circuit 140 (Suzuki: See also [0021]- [0022] and [0031]).
As to Claim 6, Bolyard in view of Suzuki disclose the method of driving a motor of a medical pump according to claim 5, wherein a drive control of the motor is performed by a PWM control, and a voltage pulse applied to the motor is switched to a duty of the voltage pulse at the magnetic pole alignment, a duty of a motor start voltage pulse, and a duty of a steady-state driving voltage pulse sequentially after a lapse of a predetermined time (Suzuki: See also [0021]- [0022] and [0031]).
As to Claim 7, Bolyard in view of Suzuki disclose a controller for controlling the motor of the medical pump described in claim 1, the controller comprising: a switching circuit part (140) configured to apply a direct current voltage or an alternating current voltage in accordance with a predetermined order to the respective coils of the three phases; and a control part (70) configured to control: a current detection circuit part configured to measure an electric current which flows into coils of any two phases among the coils of the three phases; a current comparison determination part configured to determine the motor which is the object to be driven by comparing a measured current value with a threshold value; and a control parameter

selection part configured to select a control parameter which matches the motor which is the object to be driven among a plurality of the control parameters preliminary set based on the measured current value ((Suzuki: See also [0021]- [0022] and [0031]- [0032]). 
As to Claim 8, Bolyard in view of Suzuki disclose a ventricular assist system (VLAD- 10) comprising: the medical pump (14) described in in claim 1 embedded and retained in a living body (See Fig.1, 30,20 and [0112]); and a controller disposed outside the living body and connected to the medical pump through a medical tube (control and power source module 12 and see [0109]-[0112]), wherein the controller comprises a switching circuit part (Suzuki: 140) configured to apply a direct current voltage or an alternating current voltage in accordance with a predetermined order to the respective coils of the three phases; and a control part configured to control: a current detection circuit part configured to measure an electric current which flows into coils of any two phases among the coils of the three phases; a current comparison determination part configured to determine the motor which is the object to be driven by comparing a measured current value with a threshold value; and a control parameter selection part configured to select a control parameter which matches the motor which is the object to be driven among a plurality of the control parameters preliminary set based on the measured current value (Suzuki: See also [0021]- [0022] and [0031]-[0032]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846